Bboyles, P. J.
1. Under repeated rulings of -this court, and of the Supreme Court, where a new trial of a case is moved because of alleged newly discovered evidence, and the affidavit of the newly discovered witness is met by a counter-showing, the trial judge is the trior, and has a very broad discretion as to granting or refusing a new trial, and his discretion will not be controlled unless it has manifestly been abused. In the instant ease the alleged newly discovered evidence was impeaching in its character and was met by a counter-showing, and it does not appear that the judge abused his discretion in overruling this ground of the motion for a new trial.
2. The other grounds of the motion for a new trial, not -having been argued in the brief of counsel for the plaintiff in error, are treated as abandoned.

Judgment affirmed.


Bloodworth and Harwell JJ., concur.